MEMORANDUM CASES.
[1] This is a proceeding in certiorari brought for purposes identical with those in Los Angeles Surety Co. v. MunicipalCourt, (Civ. No. 7495) ante, p. 133 [295 P. 591], and upon the same state of facts except that in the present case the bond was given upon an appeal from a judgment punishing the defendant for another and different offense against the provisions of the Wright Act (Stats. 1921, p. 79). After affirmance of that judgment the defendant failed to present himself in satisfaction thereof and the bail was declared forfeited. Like proceedings were had as in the companion case just mentioned and for the reasons stated in the *Page 762 
opinion this day rendered in that case we must make like disposition of the writ heretofore issued.
Writ dismissed.
Works, P.J., and Craig, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on February 14, 1931.